                    Case 2:19-cv-00393-AWA-LRL Document 1-2 Filed 07/27/19 Page 1 of 1 PageID# 25

                  Magistrate System Organizational Chart
                                                         Mason Byrd
                                                          Director



                                   Administrative Assistant
                                     Elizabeth Doudera




                                   Magistrate Advisors            Magistrate Education Coordinator
                                      David Brumit                        Elizabeth Edwards
                                      Chuck Crum
                                    Jonathan Green
                                     Paul Gregory
                                                                             Education Analyst
                                      Heather page
                                                                              John Campbell
                                    Carolyn St. Clair




 Region 1         Region 2        Region 3          Region 4        Region 5          Region 6        Region 7       Region 8
Magistrate       Magistrate      Magistrate        Magistrate      Magistrate        Magistrate      Magistrate     Magistrate
Supervisor       Supervisor      Supervisor        Supervisor      Supervisor        Supervisor      Supervisor     Supervisor
 G. Wayne           Don            Shawn             Cheryl       E. Elizabeth                        Thomas           Fred
                                                                                       Vacant          Cahill
   Frye           McCown          Barnes           Thompson        Edwards                                           Jackson



   A Chief         A Chief         A Chief          A Chief         A Chief            A Chief         A Chief        A Chief
 Magistrate      Magistrate      Magistrate       Magistrate      Magistrate         Magistrate      Magistrate     Magistrate
 per District    per District    per District     per District    per District       per District    per District   per District



Magistrates     Magistrates     Magistrates      Magistrates     Magistrates        Magistrates      Magistrates    Magistrates
